DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered and are not persuasive.
Applicant’s arguments that the Office has wrongly interpreted “rotating assembly” as invoking 35 U.S.C. 112(f) are not persuasive.  Applicant’s understanding that the Office Action should or should not provide a rebuttal to the presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is incorrect.  The rebuttal to the presumption is provided in Applicant’s claim language and is not a requirement of the Office to validate interpreting a claim limitation under 35 U.S.C. 112(f).  As stated in MPEP 2181(I), “[t]he presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function” (emphasis added).  
	Applicant argues that “[r]adial spacing is a clear structural feature, not a nonce term or non-structural term that is a generic placeholder.”
	The Examiner responds that “radial spacing” or radially spaced” was not cited as invoking 35 U.S.C. 112(f), nor were these terms cited as being nonce terms.  
	Applicant argues that “rotating assembly” should not be interpreted as invoking 35 U.S.C. 112(f), citing that MPEP 2181 states in part that “circuit,” “detent mechanism,” “digital detector,” “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member” have been found not to invoke 35 U.S.C. 112(f).
	The Examiner responds that “rotating assembly” and “connector assembly” are different limitations.  A “connector” is known structure, whereas “rotating” is not structure but is a function.
	The Examiner further notes that the MPEP clearly states that the “examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (emphasis added).”
 	Thus, the requirement is not that “a clear structural feature” is needed for a non-structural limitation to not invoke 35 U.S.C. 112(f), but “sufficient structure, material, or acts for performing the claimed function.”  The Examiner further notes that the phrase “radially spaced” in Claim 14 is a description to the structural position of the plurality of transfer heads, and not a “structural feature” of the claimed “rotating assembly.”
	Applicant cites MPEP 2143.01 and argues that modifying Kress with the teaching of Lee “would require a substantial reconstruction and redesign of the elements shown in Kress as well as a change in the basic principle under which the Kress device was designed to operate.”
	The Examiner disagrees and notes that Applicant’s arguments seemed to be based on bodily incorporation.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner further disagrees that modifying Kress’s first vacuum pipet to be fixed in relation to a supporting structure, as taught by Lee, would require substantial reconstruction, nor would it change the basic principle under which Kress’s device was designed to operate.  If Kress’s first vacuum pipet was fixed to rail 9, Kress's pantograph scissor mechanism would still be able to function as designed, equally changing the pitch between the remaining vacuum pipets.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would understand the benefit of modifying Kress’s variable position first pipet with Lee’s teaching of a stationary first holding head so that the first vacuum pipet of a transfer head would maintain the same spatial relation with the transfer head.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating assembly” in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kress (US 6,439,631) in view of Lee (US 5,639,203).
Kress discloses;
Claim 1. A transfer head (41) for an electronic component transfer apparatus, the transfer head comprising: a first vacuum pipet (first 12 counting from left, Fig. 6) laterally spaced from a second vacuum pipet (third 12 counting from left, Fig. 6) with a first pitch (Fig. 6) therebetween; the first pitch being variable between a first pitch position (Fig. 4) and a second pitch position (Fig. 5).  
Claim 3. The transfer head of claims 1, further comprising: a third vacuum pipet (fifth 12 counting from left, Fig. 6) laterally spaced from the first vacuum pipet and the second vacuum pipet with a second pitch between the second vacuum pipet and the third vacuum pipet; wherein the second pitch is variable between a first pitch position (Fig. 4) and a second pitch position (Fig. 5).  
Claim 4. The transfer head of claim 3, wherein the third vacuum pipet is moveable in a lateral direction (A) with respect to the second vacuum pipet to vary the second pitch (Fig. 6).  
Claim 5. The transfer head of claim 3, wherein the third vacuum pipet is moveable in a lateral direction with respect to the first vacuum pipet (Fig. 6).  
Claim 6. The transfer head of claim 1, wherein the first, second and third vacuum pipets are mounted on respective first, second and third housings (23) (Fig. 2).  
Claim 7. The transfer head of claim 1 further comprising: one or more pitch controllers (46, 48, 51, and 61-62) comprising a motor (46) and configured and arranged to vary the first pitch and/or the second pitch (Col. 6-7 and Fig. 6).  
Claim 13. An electronic component transfer apparatus of comprising a plurality of transfer heads according to claim 1 (41a) (Fig. 7).  
Claim 14. The electronic component transfer apparatus of claim 13, wherein the plurality of transfer heads are radially spaced (each 12 has a respective radial distance from the axis of 50) on a rotating assembly (46, 48, 50, and 52).
Claim 12. A method of transferring an electronic component comprising: providing a transfer head (41) comprising: a first vacuum pipet (first 12 counting from left, Fig. 6) laterally spaced from a second vacuum pipet (second 12 counting from left, Fig. 6) with a first pitch therebetween; wherein the first pitch is variable between a first pitch position (Fig. 4) and a second pitch position (Fig. 5); positioning the transfer head at a source location (82); adjusting the first pitch between the first vacuum pipet and second vacuum pipet to correspond to the pitch between first and second electronic components on the source location; picking the first and second electronic components from the source location; moving the transfer head to a target location (92); adjusting the first pitch between the first vacuum pipet and second vacuum pipet to correspond to the pitch between first and second positions at a  (interpreted as “the”) target location; and placing the first and second electronic components at the target locations (Col. 3-8 and Fig. 4-7).  
When interpreted within the confines of Applicant’s disclosed invention, Kress is silent to;
Claim 1. The first vacuum pipet being fixed and the second vacuum pipet being moveable in a lateral direction with respect to a fixed position of the fixed first vacuum pipet to vary the first pitch.
	Kress is silent to;
Claim 12. The first vacuum pipet being fixed at a fixed position, and the second vacuum pipet being moveable in a lateral direction with respect to the fixed first vacuum pipet at the fixed position to vary the first pitch.
	However, Lee discloses a transfer head (14) for an electronic component transfer apparatus and a method of use, the transfer head comprising: a first holding head (first 8 counting from left, Fig. 4a-2) laterally spaced from a second holding head (second 8 counting from left, Fig. 4a-2), and further teaches the first holding head being fixed at a fixed position (to plate 6) and the second holding head being moveable in a lateral direction with respect to the fixed first holding head at the fixed position to vary the first pitch (Col. 2-4 and Fig. 2 and 4a-1 through 4b-2).
Therefore, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kress’ first vacuum pipet to be fixed in relation to a supporting structure while the second vacuum pipet is moveable in a lateral direction for picking from electronic component array trays where the first component array position is constant even when array spacing varies.
With respect to the limitation “rotating assembly” that has been cited as invoking 35 U.S.C. 112(f), note that the structures cited by Kress as teaching this limitation, is either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kress and Lee, and further in view of Sayen (US 2,335,613).
Kress further discloses;
Claim 9, a motor (46) for actuating the variable pitch between the first and second vacuum pipets (Fig. 6).
Kress does not recite;
Claim 8. The transfer head of claim 7, wherein the pitch controller comprises a piston configured and arranged to move the second vacuum pipet with respect to the first vacuum pipet.  
Claim 9. The transfer head of claim 8, wherein the pitch controller further comprises: the motor is rotatably attached to an eccentrically rotatable cam, wherein the rotatable cam is configured and arranged to move the piston under the rotating action of the cam.  
	However, Sayen discloses a transfer head (Fig. 2) having variable pitch (Pg. 1) between a first vacuum pipet (43 in left hand 42, Fig. 2) and a second vacuum pipet (43 in middle 42, Fig. 2), and further teaches;
Claim 8. The transfer head of claim 7, wherein the pitch controller comprises a piston (88) configured and arranged to move the second vacuum pipet with respect to the first vacuum pipet (Pg. 3 and Fig. 12).  
Claim 9. The transfer head of claim 8, wherein the pitch controller further comprises: the motor is rotatably attached to an eccentrically rotatable cam (85), wherein the rotatable cam is configured and arranged to move the piston under the rotating action of the cam (Pg. 3 and Fig. 12).  
	Therefore, in view of Sayen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kress’ variable pitch drive mechanism to one of a cam and piston as taught by Sayen to provide a repeatable varying pitch cycle.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kress.
Kress does not recite;
Claim 10. The transfer head of claim 8, wherein the pitch controller further comprises a linear motor configured and arranged to move the piston.  
Claim 11. The transfer head of claim 10, wherein the linear motor is a piezoelectric motor or a Lorentz motor.
	However, the Examiner takes Official Notice that linear motors, piezoelectric motors, and Lorentz motors are well known to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kress’ motor to be a piezoelectric linear motor or a Lorentz linear motor to eliminate the need for mechanisms to convert rotational motion to linear motion.
It is further noted that Applicant’s lack of traversal of the examiner’s assertion of official notice is taken to be admittance that linear motors, piezoelectric motors, and Lorentz motors are common knowledge or well-known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652